Citation Nr: 1026836	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating.  The Veteran expressed 
disagreement with the assigned disability rating and perfected a 
substantive appeal.

In May 2010, the Veteran and his spouse testified at a personal 
hearing over which the undersigned Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The Board notes that during the May 2010 hearing, the 
Veteran asserted that the issue of service connection for 
tinnitus was also on appeal before the Board.  However, 
review of the Veteran's claims file reveals that service 
connection for tinnitus was denied by the RO in April 
2008.  The Veteran filed a timely notice of disagreement 
in March 2009.  In July 2009, the RO provided the Veteran 
with a Statement of the Case, which included notice that a 
substantive appeal had to be filed within 60 days of the 
date of the July 2009 Statement of the Case (or September 
6, 2009).  The Veteran did not file a timely substantive 
appeal as to this issue.  Therefore, the Board is 
interpreting the Veteran's testimony as an inferred claim 
to reopen a previously denied claim of service connection 
for tinnitus.  As such, the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for tinnitus has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

During his May 2010 Travel Board hearing, the Veteran asserted 
that his current bilateral hearing loss disability had increased 
in severity since his most recent VA audio examination conducted 
in November 2007.  While the Veteran has submitted a subsequent 
private audio examination report from E. A. C., a health 
technician, dated in May 2010, as well as a private audio 
examination report from W. J. J., M.D., dated in October 2007, 
neither of these reports provide applicable data relevant to the 
regulatory provisions of 38 C.F.R. § 4.85.  As such, the Board 
finds that the Veteran should be afforded a contemporaneous VA 
examination so as to determine the current nature and severity of 
his bilateral hearing loss disability.  As such, a remand is 
necessary in order to schedule the Veteran for such a VA 
examination.   See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Board should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  On remand, the VA 
examiner should be requested to comment on the functional effects 
the Veteran experiences as a result of his bilateral hearing loss 
disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall afford the Veteran a VA 
audiological examination in order to 
determine the current nature and severity of 
his bilateral hearing loss disability. The 
examiner should review the claims file.  The 
examiner should identify auditory thresholds, 
in decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC Test 
should also be administered to determine 
speech recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss disability on his 
occupational and daily life.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  All opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

